Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the AF 2.0 amendment filed 6/15/2022. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Ryan Chirnomas at 202 297-9342 on 7/14/2022.

Claim 1 has been re-written as follows:
1. A method of producing a transformed mouse, comprising:
(A) introducing a first recombinase recognition sequence into a chromosome of a mouse cell;
(B) introducing, after the Step (A), a second recombinase recognition sequence into the chromosome of the mouse cell; and
(C) obtaining, after the Step (B), a transformed mouse having the first and second recombinase recognition sequences introduced into the chromosome, 
wherein the first and second recombinase recognition sequences are base sequences between which recombination occurs by a recombinase, and are introduced such that a target region on the chromosome is sandwiched between them, 
wherein the Step (A) is carried out in a fertilized egg, and the Step (B) is carried out in a two-cell stage embryo,
wherein the introduction of the first and second recombinase recognition sequences is carried out by a CRISPR method comprising introducing into the mouse cell a Cas protein or a Cpf1 protein.

Claim 5 has been re-written as follows:
5. The method according to claim 1, wherein the CRISPR method comprises electroporation.

Claim 6 has been re-written as follows:
6. The method according to claim 1, wherein the CRISPR method comprises microinjection.

Claim 11 has been re-written as follows:
11. The method according to claim 1, wherein said method is a method of producing a conditional chromosome-modified mouse, wherein the mouse cell conditionally expresses the recombinase.

Claim 12 has been re-written as follows:
12. A method of producing a conditional chromosome-modified mouse, comprising:
(A) introducing a first recombinase recognition sequence into a chromosome of a mouse cell;
(B) introducing, after the Step (A), a second recombinase recognition sequence into the chromosome of the mouse cell; and
(C) obtaining, after the Step (B), a transformed mouse having the first and second recombinase recognition sequences introduced into the chromosome, and
(D) crossing the transformed mouse with a mouse that conditionally expresses a recombinase, to obtain a conditional chromosome-modified mouse, 
wherein the first and second recombinase recognition sequences are base sequences between which recombination occurs by the recombinase, and are introduced such that a target region on the chromosome is sandwiched between them,
wherein the Step (A) is carried in a fertilized egg, and the Step (B) is carried out in a two-cell stage embryo,
wherein the introduction of the first and second recombinase recognition sequences is carried out by a CRISPR method comprising introducing into the mouse cell a Cas protein or a Cpf1 protein.

Claim 13 has been re-written as follows:
13. The method according to claim 11, wherein the conditional chromosome-modified mouse that conditionally expresses the recombinase is a mouse that tissue-specifically or period-specifically expresses the recombinase, or a mouse that expresses a recombinase that functions under drug-induced, tissue-specific, or period-specific conditions.

Claim 14 is new and written as follows:
14. The method according to claim 12, wherein the mouse that conditionally expresses the recombinase is a mouse that tissue-specifically or period-specifically expresses the recombinase, or a mouse that expresses a recombinase that functions under drug-induced, tissue-specific, or period-specific conditions.


3. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and the Declaration under 37 CFR 1.132 filed by Dr. Takuro Horii on 12/17/2021, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest a method of making a genetically modified mouse comprising first and second recombinase recognition sites, wherein the first recombinase recognition site is introduced into the chromosome of the mouse as a zygote, while the second recombinase recognition site is introduced into the chromosome of the mouse as a two-cell stage embryo. 
Specifically, Applicant’s sequential CRISPR based method of delivering a nuclease protein complex to the zygote and then again to the two cell embryo produced unexpected advantages as far as efficiency of chromosomal insertion (see Figure 1 of Applicant’s disclosure and Figure 1 of the Horrii declaration).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. 	Claims 1-3, 5-6, and 10-14 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633